Citation Nr: 0204695	
Decision Date: 05/17/02    Archive Date: 05/24/02

DOCKET NO.  96-23 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a total abdominal 
hysterectomy.


REPRESENTATION

Appellant represented by:	Sally C. Love, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel


INTRODUCTION

The veteran had active military service from March 1967 to 
October 1970, from May to October 1980, and from February 
1982 to April 1984.  She also had several periods of active 
and inactive duty for training with the National Guard.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  In July 1996, the veteran testified before a Hearing 
Officer at the RO.  The matter was remanded by a Member of 
the Board in July 2001.  The veteran was afforded a personal 
hearing before the undersigned Member of the Board in October 
2001.  Transcripts of the hearings have been associated with 
the claims folders.  The veteran moved during the pendency of 
the appeal and jurisdiction over the matter was transferred 
to the RO in Nashville, Tennessee.

During the course of her personal hearing in October 2001, 
the veteran indicated that she wished to pursue a claim for 
service connection for psychiatric disability, other than 
PTSD.  The record shows that the veteran was previously 
denied service connection for depression in August 1985.  The 
issue of whether new and material evidence has been submitted 
to reopen the claim of service connection for an acquired 
psychiatric disability, other than PTSD, is not inextricably 
intertwined with any of the issues currently on appeal.  The 
matter is therefore referred to the RO for the appropriate 
action.

Finally, the record reflects that this appeal initially 
included the issue of entitlement to service connection for 
dental disability.  The veteran withdrew her appeal with 
respect to this issue during her October 2001 personal 
hearing.  The issue of entitlement to service connection for 
dental disability is therefore no longer on appeal.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained by the RO.

2.  The record contains credible supporting evidence that the 
veteran was sexually assaulted during military service.

3.  The veteran has PTSD due to the in-service sexual 
assault.

4.  In an unappealed rating decision dated in August 1985, 
the claim of entitlement to service connection for a total 
abdominal hysterectomy was denied.

5.  The evidence received subsequent to the August 1985 
decision is either cumulative or redundant of the evidence 
previously of record or is not so significant by itself or in 
the context of the evidence previously of record that it must 
be considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service. 38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(f) 
(2001).

2.  No new and material evidence has been presented to reopen 
a claim of entitlement to service connection for a total 
abdominal hysterectomy.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for PTSD

Initially, the Board notes that during the pendency of the 
appellant's appeal but after the RO's most recent 
consideration of the veteran's claim for service connection 
for PTSD, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to this 
claim are liberalizing.  Under Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), the liberalizing provisions of the 
VCAA and the implementing regulations are applicable to the 
veteran's claim for service connection for PTSD.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As explained below, the Board has found the evidence 
currently of record to be sufficient to substantiate the 
veteran's claim.  Accordingly, no further development is 
required to comply with the notice or duty to assist 
provisions of the VCAA and the implementing regulations and 
no useful purpose would be served by remanding the case for 
RO consideration of the veteran's claim in light of the VCAA 
and the implementing the VCAA.

Further, the regulation pertaining to establishing service 
connection for PTSD (38 C.F.R. § 3.304(f)) was revised 
subsequent to the RO's most recent consideration of the 
claim.  The revision to 38 C.F.R. § 3.304(f) is clearly more 
favorable to the veteran.  Therefore, it is applicable to the 
veteran's claim.  Karnas v. Derwinski, 1 Vet.App. 308, 312-
313 (1991); see also Baker v. West, 11 Vet.App. 163, 168 
(1998).  However, in light of the favorable outcome of this 
decision, no useful purpose would be served by remanding the 
matter to the RO for consideration of the revised regulation.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d)

Service connection for post-traumatic stress disorder 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2001); (2) a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and (3) credible supporting evidence 
that the claimed inservice stressor occurred.  38 C.F.R. 
§ 3.304(f) (2001).  See Gaines v. West, 11 Vet. App. 353, 357 
(1998), citing Cohen v. Brown, 10 Vet. App. 128 (1997); 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  

As referenced above, VA issued a final rule on March 7, 2002, 
which amended 38 C.F.R. § 3.304(f) in order to address claims 
for service connection for PTSD based on personal assault.  
38 C.F.R. § 3.304(f) was revised to include the following:

(3)  If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to: a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.

Factual Background

Service medical and personnel records contain no findings 
pertaining to complaints or treatment of a sexual assault.  
In a July 1970 Report of Medical History, the veteran 
indicated that she had been experiencing nervous trouble.  
However, her psychiatric condition was found to be normal on 
examination conducted in August 1970 and again in January 
1975 and August 1980.  In February 1982, the veteran reported 
that she had been experiencing problems with depression, 
sleeping, and headaches secondary to personal stress.  A 
November 1984 report indicates that the veteran was under a 
doctor's care for stress and muscle problems, and that she 
had given a history of trouble sleeping, depression, loss of 
memory, and nervousness.  

Service personnel records reflect that the veteran was 
stationed at March Air Force Base from November 1967 to June 
1969.

Outpatient records from the Reno VA Medical Center (VAMC) 
dated from August 1984 to January 1985 show that the veteran 
was followed for complaints of depression.  Significantly, 
the veteran reported in November 1984 that she had been 
experiencing many personal problems in her life.  Biofeedback 
for relaxation and/or psychological support was recommended.  
A treatment note dated in December 1984 reflects that the 
veteran was seen for complaints of depression.  She said she 
had been experiencing insomnia and bad dreams.  She was 
intermittently tearful and sad.  She appeared physically 
healthy.  She stated she had noticed some improvement in her 
condition.  The impression was single episode of depression, 
spontaneously improving.  

A discharge summary from the Denver VAMC shows that the 
veteran had been transferred from the Fort Lyons VAMC in 
February 1995 due to complaints of depression.  The veteran 
reported that feelings that she had been raped in the 
military were returning.  She said she had been having 
intrusive thoughts, traumatized feelings, nightmares, and 
flashbacks to a rape in the military by a military policeman 
in 1967.  She stated she never reported the rape.  She 
indicated that the perpetrator was transferred to another 
station shortly after the incident, and she had remained 
silent until recently.  Following a mental status examination 
and close monitoring, the veteran was diagnosed, in pertinent 
part, as having PTSD secondary to a rape in the military.  
Treatment records from the Murfreesboro VAMC dated from 
November 1995 to December 1996 document treatment for PTSD.

The veteran was afforded a VA psychiatric examination in 
February 1996.  She said she had been raped during her active 
service.  While she could not recall a lot of details of the 
incident, she indicated that she barely knew her assailant, 
and that she had been assigned to March Air Force Base at 
that time.  She said she had been introduced to him by her 
supervisor during a trip to San Diego.  She remembered that 
he was associated with Air Force security.  She stated that 
she had gone for a walk after dinner, and that he was in her 
room when she returned.  The veteran said the man suggested 
that they share a bed together.  She stated that he became 
belligerent after she refused his advances, and that he 
eventually beat and raped her.  She indicated that she had 
bruises from the assault but that most of the bruises were 
covered by her clothing.  She reported that her assailant was 
transferred shortly after the incident.  She said she did not 
report the attack because she was afraid no one would believe 
her and because she didn't want her mother to learn of the 
incident.  She recalled telling a fellow service member about 
the rape.  She said she had had no luck contacting that 
individual.  She provided the name of the individual.

Following a mental status examination, the veteran was 
diagnosed as having PTSD secondary to a rape in military and 
bipolar affective disorder, depressed.  The examiner observed 
that the veteran re-experienced the traumatic event of the 
rape when she was in situations that reminded her of the 
event or symbolized the event.  The examiner said the 
symptoms of PTSD were present.  In this regard, he indicated 
that the symptoms were distinct from those of her bipolar 
affective disorder.

Of record is an August 1997 statement from the veteran's ex-
husband.  He reported that he was married to the veteran from 
1970 to 1974.  He recalled an incident in 1971 where he 
playfully wrestled the veteran into their bed.  He said the 
veteran's mood immediately shifted from jovial to somber.  
When he had asked what was wrong, he recalled the veteran 
broke out into tears and cried for several minutes.  He said 
the veteran subsequently told him that she had been raped 
while she was stationed at March Air Force Base, and that 
their rough play had triggered the unpleasant memory of the 
assault.  He also indicated that there had been a period of 
time when the veteran became chronically depressed and had 
sought counseling through the base chaplain.

Analysis

Although service medical and personnel records are absent any 
notation of sexual assault, the veteran has provided details 
as to the approximate date and nature of the claimed 
incident, as well as the names of individuals purported to 
have knowledge of the claimed in-service event.  Her report 
of the assault and the details surrounding are consistent.

The letter from the veteran's ex-husband has corroborated the 
veteran's allegations. He says the veteran informed him in 
1971 that she had been the victim of a sexual assault during 
a period of time when she was stationed at March Air Force 
Base.  There is no information in the claims file to refute 
the occurrence of the in-service sexual assault or the 
credibility of the statement given by the veteran's ex-
husband.  The veteran's own account of the incident in 
question has been consistent with her service in terms of the 
date and place of occurrence.  As such, the Board resolves 
all doubt in the veteran's favor and finds that the in-
service sexual assault to be corroborated by the evidence of 
record.

Moreover, the medical evidence of record includes opinions 
that the veteran has PTSD related to the reported in-service 
sexual assault.  Both the March 1995 discharge summary and 
the February 1996 examination report indicate that the 
veteran has PTSD related to the in-service sexual assault.  
Neither the physician nor examiner expressed any doubt about 
the veracity of the veteran's history or credibility of her 
symptoms.  

The Board therefore concludes that the record contains 
credible evidence in support of the allegation that the 
veteran was the victim of a sexual assault during military 
service, and also contains competent medical evidence that 
attributes PTSD to the in-service sexual trauma.  
Accordingly, service connection for PTSD is warranted. 

II.  New and Material Evidence

Entitlement to service connection for a total abdominal 
hysterectomy was denied in an unappealed rating decision 
dated in August 1985 on the basis that the large leiomyomata 
discovered in service, which resulted in the veteran 
undergoing a total abdominal hysterectomy, had pre-existed 
her active service and was not aggravated by service.  The RO 
appears to have reopened the veteran's claim for service 
connection for a total abdominal hysterectomy based upon new 
and material evidence received since the August 1985 
decision, and to have considered the claim on a de novo 
basis; however, the Board is not bound by that determination 
and is, in fact, required to conduct an independent new-and-
material-evidence analysis in claims involving final rating 
decisions.  See Barnett v. Brown, 8 Vet.App. 1 (1995), aff'd, 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

As referenced above, the VCAA was signed into law during the 
pendency of this appeal  It is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Under Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991), 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).   

The rule is effective November 9, 2000, except the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629. 

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  The provisions implementing the 
VCAA are applicable to any claim for benefits received by VA 
on or after November 9, 2000, as well as to any claim filed 
before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received before that date.

The record reflects that the veteran has been informed of the 
requirements for reopening her claim, the evidence considered 
by the RO and the reasons for its determination.  The record 
also reflects that the RO has obtained identified medical 
records.  Neither the veteran nor her representative has 
identified any outstanding evidence or information which 
could be obtained to substantiate the veteran's claim to 
reopen.  The Board is also unaware of any such evidence or 
information.  

Therefore, the Board is satisfied that no further development 
is required to comply with the notice of duty to assist 
provisions of the VCAA and the implementing regulations.  A 
remand for RO consideration of the claim to reopen in light 
of the VCAA and the implementing regulations would only serve 
to further delay resolution of the claim with no benefit 
flowing to the veteran.  Accordingly, the Board will decide 
this issue.  

In the August 1985 rating decision, the RO considered service 
medical records.  They show that the veteran had a normal 
pelvic examination at her enlistment examination in 1967.  
She was seen for various gynecological complaints to include 
menstrual cramps, vaginitis, a lesion on her vulva, urinary 
tract infections, and complications stemming from the use of 
birth control pills.  A February 1970 treatment note 
indicates that her vagina, cervix, and uterus were within 
normal limits.  In July 1970, the veteran was discovered to 
have an intrauterine pregnancy.  She underwent an excision of 
a right ovarian cyst (corpus luteum).  Her post-operative 
recovery was satisfactory.  An August 1970 discharge 
examination disclosed uterine fundus at 12 to 14 weeks and 14 
week intrauterine pregnancy with post-operative change of the 
right adnexa.  Reports dated in January 1975 and August 1980 
indicate that the veteran had normal pelvic examinations.

The veteran was referred to a civilian gynecologist for 
evaluation in connection with her February 1982 enlistment 
examination.  At that time, she was discovered to have an 
enlarged uterus and a mass of the adnexa.  A urogram showed 
mild fullness to the ureters without frank obstruction.  The 
ureters were splayed round a large soft tissue pelvic mass.  
The veteran was admitted to St. Mary's Hospital for surgery.  
A large myomatous type uterus was noted.  The left ovary was 
noted to be markedly cystic.  On the right side, there was 
adhesion of the cecum to the right adnexa.  A total abdominal 
hysterectomy and bilateral salpingo-oophorectomy were 
performed.  The discharge diagnoses were multiple, large 
leiomyomata; chronic cervicitis; left hydrosalpinx; chronic 
salpingitis; cystic follicles of the ovaries; and serosal 
adhesions of tubes and ovaries.  An August 1982 response to 
an information request indicates that the pelvic mass that 
resulted in the veteran's February 1982 surgery had existed 
prior to her entrance onto active duty.

Copies of the surgical records from St. Mary's Hospital were 
also considered by the RO.

The evidence received since the August 1985 rating decision 
includes treatment records from the Ft. Lyons VAMC, St. 
Catherine Hospital, Washoe Medical Center, the Denver VAMC, 
and Murfreesboro VAMC dated between January 1995 and April 
1997.  Those records show that the veteran received treatment 
for psychiatric problems, cholecystitis, gastrointestinal 
complaints, and a vaginal infection.  References were made to 
the veteran undergoing a hysterectomy in 1982 and cystectomy 
of the right ovary in 1970.  No information was recorded with 
regard to the nature, etiology, or date of onset of the 
leiomyomata that resulted in the veteran undergoing a 
hysterectomy.  The records are therefore immaterial to the 
veteran's current claim

The medical evidence received since the August 1985 rating 
decision also includes a medical opinion from the RO's Rating 
Board physician.  Dated in May 1997, the physician stated 
that it was likely that the veteran's status post right 
ovarian cystectomy (symptomatic) in service resulted in the 
bilateral salpingo-oophorectomy in 1982.  However, he said 
there was no relationship between the status post right 
ovarian cystectomy and the total abdominal hysterectomy.  
This medical evidence is therefore not material.  While this 
opinion was sufficient to reopen and grant the claim for 
service connection for the residuals of a bilateral salpingo-
oophorectomy, the physician's statement is not material to 
the issue on appeal because of its negative conclusion.

The evidence received since the August 1985 rating decision 
also includes personal statements and testimony from the 
veteran.  The veteran asserts that service connection for a 
total abdominal hysterectomy is warranted.  She argues that 
the right ovarian cystectomy that resulted in her bilateral 
salpingo-oophorectomy in 1982 also resulted in her undergoing 
a hysterectomy.  Alternatively, she maintains that the 
hysterectomy was performed because of the growth of a large 
leiomyomata, and that the leiomyomata had its onset during 
her active service in 1980.  Although an individual may 
certainly be able to provide an accurate statement regarding 
firsthand knowledge of events or observations, a lay person 
may not offer evidence that requires medical knowledge.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  There is 
no evidence that the veteran has the requisite medical 
background to render a credible opinion regarding the 
etiology of the leiomyomata that resulted in her undergoing a 
total abdominal hysterectomy in 1982. 

In view of the foregoing, reopening of the claim for service 
connection for a total abdominal hysterectomy is not 
warranted.

ORDER

Entitlement to service connection for PTSD is granted.

New and material evidence not having been presented, 
reopening of the claim for service connection for a total 
abdominal hysterectomy is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

